
	

114 HRES 195 IH: Expressing the sense of the House of Representatives about a national strategy for the Internet of Things to promote economic growth and consumer empowerment.
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 195
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Lance submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representatives about a national strategy for the Internet of
			 Things to promote economic growth and consumer empowerment.
	
	
 Whereas the Internet of Things currently connects tens of billions of devices worldwide and has the potential to generate trillions of dollars in economic opportunity;
 Whereas increased connectivity can empower consumers in nearly every aspect of their daily lives, including in the fields of agriculture, education, energy, healthcare, public safety, security, and transportation, to name just a few;
 Whereas businesses across the economy can simplify logistics, cut costs in supply chains, and pass savings on to consumers because of the Internet of Things and innovations derived from it;
 Whereas the Internet of Things, through augmented data collection and process analyses, optimizes energy consumption by increasing energy efficiency and reducing usage and demand;
 Whereas the United States should strive to be a world leader in smart cities and smart infrastructure to ensure its citizens and businesses, in both rural and urban parts of the country, have access to the safest and most resilient communities in the world;
 Whereas the United States is the world leader in developing the Internet of Things technology, and with a national strategy guiding both public and private entities, the United States will continue to produce breakthrough technologies and lead the world in innovation;
 Whereas the evolution of the Internet of Things is a nascent market, the future direction of which holds much promise;
 Whereas businesses should implement reasonable cybersecurity practices and protect consumers’ personal information to increase confidence, trust, and acceptance of this emerging market;
 Whereas the Internet of Things represents a wide range of technologies that are governed by various laws, policies, and governmental entities; and
 Whereas coordination between all stakeholders of the Internet of Things on relevant developments, impediments, and achievements is a vital ingredient to the continued advancement of pioneering technology: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the United States should develop a national strategy to encourage the development of the Internet of Things in a way that maximizes the promise connected technologies hold to empower consumers, foster future economic growth, and improve the Nation’s collective social well-being;
 (2)the United States should prioritize accelerating the development and deployment of the Internet of Things in a way that recognizes its benefits, allows for future innovation, and responsibly protects against misuse;
 (3)the United States should recognize the importance of consensus-based best practices and communication among stakeholders, with the understanding that businesses can play an important role in the future development of the Internet of Things;
 (4)the United States Government should commit itself to using the Internet of Things to improve its efficiency and effectiveness and cut waste, fraud, and abuse whenever possible;
 (5)to further innovation, economic growth, and ensure cybersecurity, the United States should only address discrete harms in the Internet of Things marketplace when identified pursuant to cost-benefit analysis revealing that governmental action is necessary; and
 (6)using the Internet of Things, innovators in the United States should commit to improving the quality of life for future generations by developing safe, new technologies aimed at tackling the most challenging societal issues facing the world.
			
